Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 16-29 are considered allowable over the prior art, as the prior art does not explicitly teach an elevator system comprising:
a central control unit for at least one of generating control signals and processing sensor signals, and for controlling functions of the elevator system;
a plurality of field devices distributed inside a structure accommodating the elevator system, wherein each of the field devices at least one of outputs the sensor signals generated by a sensor and receives the control signals to be implemented by an associated actuator;
a field bus system having a topology of electrical lines connected to the central control unit and the field devices for interchanging at least one of the sensor signals and the control signals between the central control unit and the field devices;
wherein the field devices, the central control unit and the field bus system interchange a data packet comprising at least one of the sensor signals and the control signals in a serial manner between the central control unit and all of the field devices in a summation frame method using a closed ring topology;
wherein each of the field devices includes a driver for inserting the sensor signals into the data packet or for removing the control signals from the data packet:

wherein the ring topology has an outbound path from the control unit as far as a one of the field devices arranged furthest from the control unit and only the field devices of the first group are incorporated into the outbound path such that the data packet is supplied to the drivers of the field devices of the first group;
wherein the field devices of the second group are incorporated into a return path of the ring topology from the control unit as far as the one of the field devices that is arranged furthest from the control unit such that the data packet is supplied to the drivers of the field devices of the second group; and
wherein the first group of the field devices comprises only every second one of the field devices in the sequence from the control unit to the one of the field devices arranged furthest from the control unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837